DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 28, 2020.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 27, 2020, December 29, 2020, and June 07, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 7 – 8, and 11 – 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0055605 A1 to KIM et al. (herein after "Kim") in view of U.S. Patent Application Publication No. 2005/0130677 A1 to MEUNIER et al. (herein after "Meunier").
As to Claim 1,
Kim’s transport arrangement system discloses a computer-implemented method for matching users for transportation services (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0057, and ¶0064. In particular, see Figs. 1B and 2A - 2B. 

    PNG
    media_image1.png
    525
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    886
    422
    media_image3.png
    Greyscale

See ¶0026, Kim teaches a computer-based method for a transport arrangement service wherein a user's estimated time of arrival to a specified location where they would be picked up by a transport service is determined), the method comprising: 
receiving, at a network system including one or more processors, from a computing device associated with a first user, a set of service data including a request for a second user to transport the first user from an origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, and ¶0058. In particular, see Fig. 1B ; 
determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, ¶0058, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155, ¶0009 - ¶0010 and ¶0011 - ¶0013.  Kim teaches a computer-based method, relying upon map latitude and longitude coordinates associated with a user's computer to determine the user's pickup location associated with the origin location), 
determining, based on the topological location, an estimated time of arrival of the first user at the pickup location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013); and 
matching the first user with the second user based the estimated time of arrival of the first user.  (See Figs. 1 – 6, ¶0043, ¶0046, ¶0054, and ¶0063. Particularly, See Figs. 1A - 1B and 2A.  See ¶0043, "The ETA match of the request proxy 150 can receive or retrieve the user ETA 143 and the vehicle ETA 151, and 
However, Kim’s transport arrangement system does not teach, or suggest wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.
Therefore, Meunier’s mobile device location determination system is introduced to combine with Kim to cure the gaps that Kim has in disclosing the claimed invention.
Kim’s transport arrangement system teaches determining a first estimated time of arrival (ETA) of a user to a specified location data point based, at least in part, on a position of a user device operated by the user, which is analogous with the claimed invention as it relates to determining, based on the topological location, an estimated time of arrival of the first user at the pickup location.  Meunier teaches determining location of mobile devices by analyzing the Signal Strengths from multiple fixed base stations which is analogous with the claimed invention as it relates to disclosing radio signal strength associated with terrestrial wireless Local Area Networks (LANs). 
Meunier further teaches wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.  (See Figs. 1 - 2, ¶0008 - ¶0009, ¶0012, ¶0016, and ¶0021. Particularly, see Fig. 2.  See ¶0012 and ¶0016, Meunier teaches the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s transport arrangement system with a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks (LANs) and received at the computing device, as taught by Meunier, thereby statistically correcting a varying window of signal strength samples greater than a predetermined value from wireless LANs, an average value and standard deviation of the signal strength for each of the wireless LANs, thus predicting a user’s computing device’s next location.  Motivation for combining the elements can include, but are not limited to: improving reliability of network signal strength under continuous variations, especially when environmental factors, such as people moving in and / or around buildings.

As to Claim 2,
Modified Kim substantially discloses the method of claim 1, wherein the estimated time of arrival of the first user at the pickup location is further determined by: 
receiving a geospatial location of the computing device (see Figs. 2A - 2B, 3, and ¶0037 - ¶0038); and 
determining, based on the geospatial location and the topological location, an estimated time of arrival of the first user at the pickup location.  (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013.)

As to Claim 3,
Modified Kim substantially discloses the method of claim 1, further comprising: 
determining a second topological location of the computing device (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. In particular, Fig. 2A - 2B and 3.  See ¶0034, ¶0061, ¶0063, Kim teaches determining a second topological location of the computing device); and 
determining an updated estimated time of arrival of the first user at the pickup location.  (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Figs. 2A - 2B periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0066.)

As to Claim 7,
Kim’ transport arrangement system discloses a non-transitory computer-readable storage medium storing computer-executable instructions that, in response to executing, cause a device comprising a processor to perform operations (see Figs. 1 - 6, ¶0025 - ¶0026, ¶0073, and Abstract. In particular, see Fig. 5 ~ 510 ¶0025, ¶0073, and claim 8, processors executing instructions via non-transitory computer-readable storage medium), comprising: 
receiving, at a network system including one or more processors, from a computing device associated with a first user, a set of service data including a request for a second user to transport the first user from an origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, and ¶0058. In particular, see Fig. 1B ~ request trigger 153; client eta determine 140.  See Fig. 2A ~ periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0011 - ¶0013.  Kim teaches a network system which receives a request trigger 153 associated with a first user's computing device, requesting transport from a second user to transport the first user from an origin location); 
determining, by the network system, a topological location of the computing device within a topological graph (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, ¶0058, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155, ¶0009 - ¶0010 and ¶0011 - ¶0013.  Kim teaches a computer-based method, relying upon map latitude and longitude coordinates ,
determining, based on the topological location, an estimated time of arrival of the first user at a pickup location associated with the origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013); and 
matching the first user with a second user based on the estimated time of arrival of the first user.  (See Figs. 1 – 6, ¶0043, ¶0046, ¶0054, and ¶0063. Particularly, See Figs. 1A - 1B and 2A.  See ¶0043, "The ETA match of the request proxy 150 can receive or retrieve the user ETA 143 and the vehicle ETA 151, and periodically check or compare the ETAs 143, 151 in order to determine if/when the ETAs 143, 151 substantially match or are within a predetermined amount of time of each other (depending on user configuration). When the ETA match determines that the ETAs 143, 151 substantially.)
However, Kim’s transport arrangement system does not teach, or suggest wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.
On the other hand, Meunier’s mobile device location determination system teaches wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.  (See Figs. 1 - 2, ¶0008 - ¶0009, ¶0012, ¶0016, and ¶0021. Particularly, see Fig. 2.  See ¶0012 and ¶0016, Meunier teaches the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s transport arrangement system with a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks (LANs) and received at the computing device, as taught by Meunier, thereby statistically correcting a varying window of signal strength samples greater than a predetermined value from wireless LANs, an average value and standard deviation of the signal strength for each of the wireless LANs, thus predicting a user’s computing device’s next location.  Motivation for combining the elements can include, but are not limited to: improving reliability of network signal strength under continuous variations, especially when environmental factors, such as people moving in and / or around buildings.

As to Claim 8,
Modified Kim substantially discloses the non-transitory computer-readable storage medium of claim 7, wherein the operations further comprise: 
determining a second topological location of the computing device (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. In particular, Fig. 2A - 2B and 3.  See ¶0034, ¶0061, ¶0063, Kim teaches determining a second topological location of the computing device); and 
determining an updated estimated time of arrival of the first user at the pickup location.  (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Figs. 2A - 2B periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0066.)

As to Claim 11,
Kim’s transport arrangement system discloses a computer-implemented method for matching a user and a vehicle for a transportation service (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0057, and ¶0064. In particular, see Figs. 1B and 2A. See ¶0026, Kim teaches a computer-based method for a transport arrangement service wherein a user's estimated time of arrival to a specified location where they would be picked up by a transport service is determined), the method comprising: 
receiving, at a network system including one or more processors, from a computing device associated with a user, a set of service data including a request for a vehicle to transport the user from an origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, and ¶0058. In particular, see Fig. 1B ~ request ; 
determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, ¶0058, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155, ¶0009 - ¶0010 and ¶0011 - ¶0013.  Kim teaches a computer-based method, relying upon map latitude and longitude coordinates associated with a user's computer to determine the user's pickup location associated with the origin location), 
determining, based on the topological location, an estimated time of arrival of the user at the pickup location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013); and 
matching the user with a vehicle based the estimated time of arrival of the user.  (See Figs. 1 – 6, ¶0043, ¶0046, ¶0054, and ¶0063. Particularly, See Figs. 1A - 1B and 2A.  See ¶0043, "The ETA match of the request proxy 150 can receive or retrieve the user ETA 143 and the vehicle ETA 151, and periodically check or compare 
However, Kim’s transport arrangement system does not teach, or suggest wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.
Conversely, Meunier’s mobile device location determination system teaches wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.  (See Figs. 1 - 2, ¶0008 - ¶0009, ¶0012, ¶0016, and ¶0021. Particularly, see Fig. 2.  See ¶0012 and ¶0016, Meunier teaches the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s transport arrangement system with a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks (LANs) and received at the computing device, as taught by Meunier, thereby statistically correcting a varying window of signal strength samples greater than a predetermined value from wireless LANs, an average value and standard deviation of the signal strength for each of the wireless LANs, thus predicting a user’s computing device’s next location.  

As to Claim 12,
Modified Kim substantially discloses the method of claim 11, wherein the estimated time of arrival of the user at the pickup location is further determined by: 
receiving a geospatial location of the computing device (see Figs. 2A - 2B, 3, and ¶0037 - ¶0038); and 
determining, based on the geospatial location and the topological location, an estimated time of arrival of the user at the pickup location. (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013.)

As to Claim 13,
Modified Kim substantially discloses the method of claim 11, further comprising: 
determining a second topological location of the computing device (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. In particular, Fig. 2A - 2B and 3.  See ¶0034, ¶0061, ¶0063, Kim teaches determining a second topological location of the computing device); and 
determining an updated estimated time of arrival of the user at the pickup location.  (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Figs. 2A - 2B periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0066.)

As to Claim 14,
Modified Kim substantially discloses the method of claim 13, further comprising: 
comparing the updated estimated time of arrival of the user with an estimated time of arrival of the vehicle at the pickup location (see Figs. 1- 6, ¶0066, ¶0069, ¶0071, ¶0074.  In particular, see Fig. 2B and ¶0066, "The system 100 can periodically determine (i) the user ETA to the specified location data point based on the user's position information (270), and (ii) the vehicle ETA to the specified location data point (275)”); and 
responsive to the updated estimated time of arrival of the user and the estimated time of arrival of the vehicle varying by more than a threshold amount of time, matching the user with a second vehicle.  (See Figs. 1 - 6, ¶0026, ¶0037 - ¶0038, ¶0048 - ¶0049, ¶0057, ¶0064, ¶0066, ¶0069 - ¶0074, and Abstract.  In particular, see Figs. 2B and 4A - 4B.  See ¶0048 - ¶0049, ¶0069 - ¶0071, Kim's transport arrangement system teaches updating the estimated time of arrival of the user and the estimated time of arrival of the vehicle varying by more than a threshold amount of time, matching the user with a second vehicle.)

As to Claim 15,
Modified Kim substantially discloses the method of claim 14, wherein the second vehicle has an estimated time of arrival that is within a threshold amount of time of the updated estimated time of arrival of the user.  (See Figs. 1 - 6, ¶0026, ¶0037 - ¶0038, ¶0048 - ¶0049, ¶0057, ¶0064, ¶0066, ¶0069 - ¶0074, and Abstract.  In particular, see Figs. 2B and 4A - 4B.  

    PNG
    media_image4.png
    330
    511
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    324
    462
    media_image5.png
    Greyscale

See ¶0048 - ¶0049, ¶0069 - ¶0071, Kim teaches wherein the second vehicle has an estimated time of arrive that is within a threshold amount of time of the updated estimated time of arrival of the user.)

As to Claim 16,
Kim’s transport arrangement system discloses a computer system (see Figs. 1 - 6, ¶0025 - ¶0026, ¶0073, and Abstract) comprising: 
one or more computer processors for executing computer program instructions (see Figs. 1 - 6, ¶0025 - ¶0026, ¶0073, and Abstract. In particular, see Fig. 5 ~ 510 ¶0025, ¶0073, and claim 8, processors executing instructions via non-transitory computer-readable storage medium); and 
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps (see Figs. 1 - 6, ¶0025 - ¶0026, ¶0073, and Abstract. In particular, see Fig. 5 ~ 510 ¶0025, ¶0073, and claim 8, processors executing instructions via non-transitory computer-readable storage medium) comprising: 
receiving, at a network system including one or more processors, from a computing device associated with a user, a set of service data including a request for a vehicle to transport the user from an origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, and ¶0058. In particular, see Fig. 1B ~ request trigger 153; client eta determine 140.  See Fig. 2A ~ periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0011 - ¶0013.  Kim teaches a network system which receives a request trigger 153 associated with a first user's computing device, requesting transport from a second user to transport the first user from an origin location); 
determining, by the network system, a topological location of the computing device within a topological graph that includes a pickup location associated with the origin location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0037 - ¶0038, ¶0051, ¶0058, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155, ¶0009 - ¶0010 and ¶0011 - ¶0013.  Kim teaches a computer-based method, relying upon map latitude and longitude coordinates associated with a user's computer to determine the user's pickup location associated with the origin location), 
determining, based on the topological location, an estimated time of arrival of the user at the pickup location (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013); and 
matching the user with a vehicle based on the estimated time of arrival of the user at the pickup location.  (See Figs. 1 – 6, ¶0043, ¶0046, ¶0054, and ¶0063. Particularly, See Figs. 1A - 1B and 2A.  See ¶0043, "The ETA match of the request proxy 150 can receive or retrieve the user ETA 143 and the vehicle ETA 151, and
periodically check or compare the ETAs 143, 151 in order to determine if/when the ETAs 143, 151 substantially match or are within a predetermined amount of time of each other (depending on user configuration). When the ETA match determines that the ETAs 143, 151 substantially.)

On the contrary, Meunier’s mobile device location determination system teaches wherein the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.  (See Figs. 1 - 2, ¶0008 - ¶0009, ¶0012, ¶0016, and ¶0021. Particularly, see Fig. 2.  See ¶0012 and ¶0016, Meunier teaches the topological location is determined according to a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks and received at the computing device.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s transport arrangement system with a plurality of signal strength indicators from a plurality of radio signals associated with one or more terrestrial wireless local area networks (LANs) and received at the computing device, as taught by Meunier, thereby statistically correcting a varying window of signal strength samples greater than a predetermined value from wireless LANs, an average value and standard deviation of the signal strength for each of the wireless LANs, thus predicting a user’s computing device’s next location.  Motivation for combining the elements can include, but are not limited to: improving reliability of network signal strength under continuous variations, especially when environmental factors, such as people moving in and / or around buildings.

As to Claim 17,
Modified Kim substantially discloses the computer system of claim 16, wherein the estimated time of arrival of the user at the pickup location is further determined by: 
receiving a geospatial location of the computing device (see Figs. 2A - 2B, 3, and ¶0037 - ¶0038); and 
determining, based on the geospatial location and the topological location, an estimated time of arrival of the user at the pickup location.  (See Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, and Abstract. Particularly, Fig. 1B ~ request trigger 153; client eta determine 140, Fig 2A periodically determine a first eta of a user to the specified location 220; and request 155.  See ¶0009 - ¶0010 and ¶0011 - ¶0013.)

As to Claim 18,
Modified Kim substantially discloses the computer system of claim 16, further comprising: 
determining a second topological location of the computing device (see Figs. 1 - 6, ¶0009 - ¶0015, ¶0020, ¶0026, ¶0037 - ¶0038, ¶0057, ¶0064, ¶0066, ¶0069, ¶0071, ¶0074, and Abstract. In particular, Fig. 2A - 2B and 3.  See ¶0034, ¶0061, ; and 
calculating an updated estimated time of arrival of the user at the pickup location.  (See Figs. 1 - 6, ¶0026, ¶0037 - ¶0038, ¶0048 - ¶0049, ¶0057, ¶0064, ¶0066, ¶0069 - ¶0074, and Abstract.  In particular, see Figs. 2B and 4A - 4B.  See ¶0048 - ¶0049, ¶0069 - ¶0071.)

As to Claim 19,
Modified Kim substantially discloses the computer system of claim 18, further comprising: 
comparing the updated estimated time of arrival of the user with an estimated time of arrival of the vehicle at the pickup location (see Figs. 1- 6, ¶0066, ¶0069, ¶0071, ¶0074.  In particular, see Fig. 2B and ¶0066, "The system 100 can periodically determine (i) the user ETA to the specified location data point based on the user's position information (270), and (ii) the vehicle ETA to the specified location data point (275)”); and 
responsive to the updated estimated time of arrival of the user and the estimated time of arrival of the vehicle varying by more than a threshold amount of time, matching the user with a second vehicle.  (See Figs. 1 - 6, ¶0026, ¶0037 - ¶0038, ¶0048 - ¶0049, ¶0057, ¶0064, ¶0066, ¶0069 - ¶0074, and Abstract.  In particular, see Figs. 2B and 4A - 4B.  See ¶0048 - ¶0049, ¶0069 - ¶0071, Kim's transport arrangement system teaches updating the estimated time of arrival of the user 

As to Claim 20,
Modified Kim substantially discloses the computer system of claim 19, wherein the second vehicle has an estimated time of arrival that is within a threshold amount of time of the updated estimated time of arrival of the user.  (See Figs. 1 - 6, ¶0026, ¶0037 - ¶0038, ¶0048 - ¶0049, ¶0057, ¶0064, ¶0066, ¶0069 - ¶0074, and Abstract.  In particular, see Figs. 2B and 4A - 4B.  See ¶0048 - ¶0049, ¶0069 - ¶0071, Kim teaches wherein the second vehicle has an estimated time of arrive that is within a threshold amount of time of the updated estimated time of arrival of the user.)

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0055605 A1 to KIM et al. (herein after "Kim") in view of U.S. Patent Application Publication No. 2005/0130677 A1 to MEUNIER et al. (herein after "Meunier"), as to claim 1 above, and further in view of Korean Patent No. KR 101518400 B1 to SONG CHI HEON (herein after "Song").

As to Claim 6,
Modified Kim substantially discloses the method of claim 1.

Therefore, Song’s beacon-based system for providing targeted content to passengers is introduced to combine with Kim to cure the gaps that Kim has in disclosing the claimed invention.
Song’s work teaches beacon-based system which is analogous with the claimed invention as it relates to disclosing the use of beacon based low power short range wireless communication for locating users of shared transportation services.
Song further teaches wherein each radio signal is associated with a beacon associated with a low power short range wireless protocol.  (See Fig. 1.

    PNG
    media_image6.png
    325
    592
    media_image6.png
    Greyscale

See pg. 22/27, "Step (S100): public transportation vehicles (101) is installed in the interior of the beacon terminal 100 is sent wirelessly to the vehicle interior space is The radio transmission techniques may be implemented in Bluetooth, Wi-Fi, a high frequency sound wave, Zigbee, fixture wave, etc., the frequency band of its own beacon signal is 2.4 GHz, 5.4 GHz, may be implemented as a 22 KHz and so on."  Song teaches the use of Zigbee, which one of ordinary skill, will recognize as employing a low power short range wireless protocol associated with a beacon.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s transport arrangement system with a beacon associated with a low power short range wireless protocol, as taught by Song, thereby providing real-time monitoring of shared transportation system user’s locations as they traverse their routes.  Motivation for combining the elements can include, but are not limited to: improving reliability of network signal strength under continuous variations, especially when environmental factors, such as people moving in and / or around buildings.

Allowable Subject Matter
Claims 4 – 5 and 9 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 9 would particularly be allowable based upon estimating the time of arrival of the first user and the estimated time of arrival of the second user varying by more than a threshold amount of time, matching the first user with a third user.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661